 



Exhibit 10.12
NINTH AMENDMENT TO THE
Giant Industries, Inc. & Affiliated Companies 401(k) Plan
     WHEREAS, Giant Industries, Inc. (the “Corporation”) has adopted and
subsequently amended and restated the Giant Industries, Inc. & Affiliated
Companies 401(k) Plan (the “Giant Plan”), in the form of The CORPORATEplan for
RetirementSM Profit Sharing/401(k) Plan Fidelity Basic Plan Document No. 02 (a
prototype plan sponsored by Fidelity Management and Research Corporation, by
executing an Adoption Agreement; and
     WHEREAS, Giant Industries, Inc. (the “Corporation”) has adopted and
subsequently amended and restated the Giant Yorktown 401(k) Retirement Savings
Plan (the “Yorktown Plan”), in the form of The CORPORATEplan for RetirementSM
Profit Sharing/401(k) Plan Fidelity Basic Plan Document No. 02 (a prototype plan
sponsored by Fidelity Management and Research Corporation), by executing an
Adoption Agreement; and
     WHEREAS, Section 16.02 of The CORPORATEplan for RetirementSM Profit
Sharing/401(k) Plan Fidelity Basic Plan Document No. 02 provides for the
amendment of the Plan by the Employer; and
     NOW THEREFORE,
1. Effective January 1, 2006, Section 1.10(a)(2) is amended by replacing the
paragraphs added by the Fourth Amendment as follows:
With regard to Deferral Contributions, the Employer may make a Matching Employer
Contribution using a separate matching contribution formula for each group
classified by the Employer, with respect to the Deferral Contributions and
Compensation while the Participant is a member of the respective group. The
separate groups shall be: (1) those Participants who are employees of the
Employer (other than those classified by the Employer as employees of Giant
Yorktown, Inc.) (the “Giant Group”) and (2) those Participants classified by the
Employer as employees of Giant Yorktown, Inc. (the “Yorktown Group”).
For purposes of this Section 1.10(a)(2), After-Tax Contributions shall be
included in Deferral Contributions.

 



--------------------------------------------------------------------------------



 



2. Effective January 1, 2006, the Addendum re: EGTRRA, Section (c) is amended as
shown on page 2 of the attachment.
IN WITNESS WHEREOF the Employer has caused this amendment to be executed this
15th day of February, 2006 by its duly authorized officer, effective as stated
herein.

                  GIANT INDUSTRIES, INC.    
 
                By:       /s/ Natalie R. Dopp    
 
     
 
   
 
                Title:      VP, Human Resources    
 
     
 
   

 



--------------------------------------------------------------------------------



 



The CORPORATEplan
For RETIREMENTSM
(Profit Sharing/401(k) Plan)
A Fidelity Prototype Plan
Non-Standardized Adoption Agreement No. 001
For use With
Fidelity Basic Plan Document No. 02

         
Plan Number: 40292
       
The CORPORATEplan for RetirementSM
      Non-Std PS Plan
 
      10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    

 



--------------------------------------------------------------------------------



 



1.10 MATCHING EMPLOYER CONTRIBUTIONS (Only if Option 1.07(a), Deferral
Contributions, is checked)
     (a)     þ     Basic Matching Employer Contributions (check one):

             
 
       (1)   o   Non-Discretionary Matching Employer Contributions – The
Employer shall make a basic Matching Employer Contribution on behalf of each
Participant in an amount equal to the following percentage of a Participant’s
Deferral Contributions during the Contribution Period (check (A) or (B) and, if
applicable, (C)):

Note: Effective for Plan Years beginning on or after January 1, 1999, if the
Employer elected Option 1.11(a)(3), Safe Harbor Formula, with respect to
Nonelective Employer Contributions and meets the requirements for deemed
satisfaction of the “ADP” test in Section 6.10 for a Plan Year, the Plan will
also be deemed to satisfy the “ACP” test for such Plan Year with respect to
Matching Employer Contributions if Matching Employer Contributions hereunder
meet the requirements in Section 6.11.
          (A)     o     Single Percentage Match:                     %
          (B)     o     Tiered Match:
                                   % of the first                     % of the
Active Participant’s Compensation contributed to the Plan.
                                   % of the next                     % of the
Active Participant’s Compensation contributed to the Plan.
                                   % of the next                     % of the
Active Participant’s Compensation contributed to the Plan.
Note: The percentages specified above for basic Matching Employer Contributions
may not increase as the percentage of Compensation contributed increases.
          (C)     o      Limit on Non-Discretionary Matching Employer
Contributions (check the appropriate box(es)):

             
 
  (i)   o   Deferral Contributions in excess of                     % of the
Participant’s Compensation for the period in question shall not be considered
for non-discretionary Matching Employer Contributions.

Note: If the Employer elected a percentage limit in (i) above and requested the
Trustee to account separately for matched and unmatched Deferral Contributions
made to the Plan, the non-discretionary Matching Employer Contributions
allocated to each Participant must be computed, and the percentage limit
applied, based upon each payroll period.

             
 
  (ii)   o   Matching Employer Contributions for each Participant for each Plan
Year shall be limited to $                    .

             
Plan Number: 40292
           
The CORPORATEplan for RetirementSM
          Non-Std PS Plan
 
          10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    
 
    1      

 



--------------------------------------------------------------------------------



 



                 
 
    (2 )   þ   Discretionary Matching Employer Contributions – The Employer may
make a basic Matching Employer Contribution on behalf of each Participant in an
amount equal to the percentage declared for the Contribution Period, if any, by
a Board of Directors’ Resolution (or by a Letter of Intent for a sole proprietor
or partnership) of the Deferral Contributions made by each Participant during
the Contribution Period. The Board of Directors’ Resolution (or Letter of
Intent, if applicable) may limit the Deferral Contributions matched to a
specified percentage of Compensation or limit the amount of the match to a
specified dollar amount.

             
 
  (A)   o   4% Limitation on Discretionary Matching Employer Contributions for
Deemed Satisfaction of “ACP” Test – In no event may the dollar amount of the
discretionary Matching Employer Contribution made on a Participant’s behalf for
the Plan Year exceed 4% of the Participant’s Compensation for the Plan Year.
(Only if Option 1.11(a)(3), Safe Harbor Formula, with respect to Nonelective
Employer Contributions is checked.)

                 
 
    (3 )   o   Safe Harbor Matching Employer Contributions – Effective only for
Plan Years beginning on or after January 1, 1999, if the Employer elects one of
the safe harbor formula Options provided in the Safe Harbor Matching Employer
Contribution Addendum to the Adoption Agreement and provides written notice each
Plan Year to all Active Participants of their rights and obligations under the
Plan, the Plan shall be deemed to satisfy the “ADP” test and, under certain
circumstances, the “ACP” test.

         
(b)
  o   Additional Matching Employer Contributions - The Employer may at Plan Year
end make an additional Matching Employer Contribution equal to a percentage
declared by the Employer, through a Board of Directors’ Resolution (or by a
Letter of Intent for a sole proprietor or partnership), of the Deferral
Contributions made by each Participant during the Plan Year. (Only if Option
1.10(a)(1) or (3) is checked.) The Board of Directors’ Resolution (or Letter of
Intent, if applicable) may limit the Deferral Contributions matched to a
specified percentage of Compensation or limit the amount of the match to a
specified dollar amount.

                 
 
    (1 )   o   4% Limitation on Additional Matching Employer Contributions for
Deemed Satisfaction of “ACP” Test - In no event may the dollar amount of the
additional Matching Employer Contribution made on a Participant’s behalf for the
Plan Year exceed 4% of the Participant’s Compensation for the Plan Year. (Only
if Option 1.10(a) (3), Safe Harbor Matching Employer Contributions, or Option
1.11(a)(3), Safe Harbor Formula, with respect to Nonelective Employer
Contributions is checked.)

Note: If the Employer elected Option l.10(a)(3), Safe Harbor Matching Employer
Contributions, above and wants to be deemed to have satisfied the “ADP” test for
Plan Years beginning on or after January 1, 1999, the additional Matching
Employer Contribution must meet the requirements of Section 6.10. In addition to
the foregoing requirements, if the Employer elected either Option 1.10(a)(3),
Safe Harbor Matching Employer Contributions, or Option 1.11(a)(3), Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and wants to be
deemed to have satisfied the “ACP” test with respect to Matching Employer
Contributions for the Plan Year, the Deferral Contributions matched may not
exceed the limitations in Section 6.11.

             
Plan Number: 40292
           
The CORPORATEplan for RetirementSM
          Non-Std PS Plan
 
          10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    
 
    2      

 



--------------------------------------------------------------------------------



 



(c)   Contribution Period for Matching Employer Contributions - The Contribution
Period for purposes of calculating the amount of basic Matching Employer
Contributions described in Subsection 1.10(a) is:

                 
 
    (1 )   o   each calendar month.
 
               
 
    (2 )   o   each Plan Year quarter.
 
               
 
    (3 )   o   each Plan Year.
 
               
 
    (4 )   þ   each payroll period.

The Contribution Period for additional Matching Employer Contributions described
in Subsection 1.10(b) is the Plan Year.

(d)   Continuing Eligibility Requirement(s) - A Participant who makes Deferral
Contributions during a Contribution Period shall only be entitled to receive
Matching Employer Contributions under Section 1.10 for that Contribution Period
if the Participant satisfies the following requirement(s) (Check the appropriate
box(es). Options (3) and (4) may not be elected together; Option (5) may not be
elected with Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may
not be elected with respect to basic Matching Employer Contributions if Option
1.10(a)(3), Safe Harbor Matching Employer Contributions, is checked):

                 
 
    (1 )   þ   No requirements.
 
               
 
    (2 )   o   Is employed by the Employer or a Related Employer on the last day
of the Contribution Period.
 
               
 
    (3 )   o   Earns at least 501 Hours of Service during the Plan Year. (Only
if the Contribution Period is the Plan Year.)
 
               
 
    (4 )   o   Earns at least 1,000 Hours of Service during the Plan Year. (Only
if the Contribution Period is the Plan Year.)
 
               
 
    (5 )   o   Either earns at least 501 Hours of Service during the Plan Year
or is employed by the Employer or a Related Employer on the last day of the Plan
Year. (Only if the Contribution Period is the Plan Year.)
 
               
 
    (6 )   o   Is not a Highly Compensated Employee for the Plan Year.
 
               
 
    (7 )   o   Is not a partner or a member of the Employer, if the Employer is
a partnership or an entity taxed as a partnership.
 
               
 
    (8 )   o   Special continuing eligibility requirement(s) for additional
Matching Employer Contributions. (Only if Option 1.10(b), Additional Matching
Employer Contributions, is checked.)

  (A)   The continuing eligibility requirement(s) for additional Matching
Employer Contributions is/are: (Fill in number of applicable eligibility
requirement(s) from above.)

             
Plan Number: 40292
           
The CORPORATEplan for RetirementSM
          Non-Std PS Plan
 
          10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    
 
    3      

 



--------------------------------------------------------------------------------



 



Note: If Option (2), (3), (4), or (5) above is selected, then Matching Employer
Contributions can only be funded by the Employer after the Contribution Period
or Plan Year ends. Matching Employer Contributions funded during the
Contribution Period or Plan Year shall not be subject to the eligibility
requirements of Option (2), (3), (4), or (5). If Option (2), (3), (4), or (5) is
adopted during a Contribution Period or Plan Year, as applicable, such Option
shall not become effective until the first day of the next Contribution Period
or Plan Year.

         
(e)
  þ   Qualified Matching Employer Contributions - Prior to making any Matching
Employer Contribution hereunder (other than a safe harbor Matching Employer
Contribution), the Employer may designate all or a portion of such Matching
Employer Contribution as a Qualified Matching Employer Contribution that may be
used to satisfy the “ADP” test on Deferral Contributions and excluded in
applying the “ACP” test on Employee and Matching Employer Contributions. Unless
the additional eligibility requirement is selected below, Qualified Matching
Employer Contributions shall be allocated to all Participants who meet the
continuing eligibility requirement(s) described in Subsection 1.10(d) above for
the type of Matching Employer Contribution being characterized as a Qualified
Matching Employer Contribution.

                 
 
    (1 )   o   To receive an allocation of Qualified Matching Employer
Contributions a Participant must also be a Non-Highly Compensated Employee for
the Plan Year.

Note: Qualified Matching Employer Contributions may not be excluded in applying
the “ACP” test for a Plan Year if the Employer elected Option 1.10(a)(3), Safe
Harbor Matching Employer Contributions, or Option 1.11(a)(3), Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and the “ADP” test
is deemed satisfied under Section 6.10 for such Plan Year.

             
Plan Number: 40292
           
The CORPORATEplan for RetirementSM
          Non-Std PS Plan
 
          10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    
 
    4      

 



--------------------------------------------------------------------------------



 



AMENDMENT EXECUTION PACE
     This page is to be completed in the event the Employer modifies any prior
election(s) or makes a new election(s) in this Adoption Agreement. Attach the
amended page(s) of the Adoption Agreement to this execution page.
     The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

          Section Amended   Page   Effective Date
1.10
      01/01/2006
EGTRRA Addendum
      01/01/2006

     IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed
this 26 day of January, 2006.

                      Employer: Giant Industries, Inc.       Employer:    
 
 
 
         
 
   
 
                   
By:
        /s/ Natalie R. Dopp       By:        
 
                   
 
                    Title:                VP, Human Resources       Title:    
 
                   
 
                    Accepted by:                
 
                    Fidelity Management trust Company, as Trustee              
 
 
                    By:           Date:    
 
                   
 
                    Title:                
 
                   

             
Plan Number: 40292
           
The CORPORATEplan for RetirementSM
          Non-Std PS Plan
 
          10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    
 
    5      

 



--------------------------------------------------------------------------------



 



THE CORPORATEPLAN FOR RETIREMENTSM (PROFIT SHARING/401(K) PLAN)
ADDENDUM TO ADOPTION AGREEMENT
FIDELITY BASIC PLAN DOCUMENT No. 02
RE: ECONOMIC GROWTH AND TAX RELIEF RECONCILIATION ACT OF 2001 (“EGTRRA”)
AMENDMENTS for
Plan Name: Giant Industries, Inc. & Affiliated Companies 401(k) Plan
PREAMBLE
Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”). This amendment is intended as good faith
compliance with the requirements of EGTRRA and is to be construed in accordance
with EGTRRA and guidance issued thereunder. Except as otherwise provided below,
this amendment shall be effective as of the first day of the first plan year
beginning after December 31, 2001.
Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.

(a)   Catch-up Contributions. The Employer must select either (1) or (2) below
to indicate whether eligible Participants age 50 or older by the end of a
calendar year will be permitted to make catch-up contributions to the Plan, as
described in Section 5.03(b)(1):

                 
 
    (1 )   þ   Catch-up contributions shall apply effective January 1, 2002,
unless a later effective date is specified herein.                     .
 
               
 
    (2 )   o   Catch-up contributions shall not apply.
 
                    Note: The Employer must not select (a)(1) above unless all
plans of all employers treated, with the Employer, as a single employer under
subsections (b), (c), (m), or (o) of Code Section 414 also permit catch up
contributions (except a plan maintained by the Employer that is qualified under
Puerto Rico law), as provided in Code Section 414(v)(4) and IRS guidance issued
thereunder. The effective date applicable to catch-up contributions must
likewise be consistent among all plans described immediately above, to the
extent required in Code Section 414(v)(4) and IRS guidance issued thereunder.
 
                (b)   Plan Limit on Elective Deferral for Plans Permitting
Catch-up Contributions. This Section (b) is inapplicable if the Plan converted
to this Fidelity document from any other document effective after April 1, 2002.
 
                    For Plans that permit catch-up contributions beginning on or
before April 1, 2002, pursuant to (a)(1) above, the 60% Plan Limit described in
Section 5.03(b)(2) shall apply beginning April 1, 2002, unless (b)(1) or (b)(2)
is selected below. For Plans that permit catch up contributions beginning after
April 1, 2002, pursuant to (a)(l) above, the Plan Limit set out in
Section 1.07(a)(1) shall continue to apply unless and until the Employer’s
election in (b)(2) below, if any, provides for a change in the Plan Limit.
 
               
 
    (1 )   o   The Plan Limit set out in Section l.07(a)(1) shall continue to
apply on and after April 1, 2002.
 
               
 
    (2 )   o   The Plan Limit set out in Section l.07(a)(1) shall continue to
apply until                     (cannot be before April 1, 2002), and the Plan
Limit after that date shall be   % of Compensation each payroll period.

             
Plan Number: 40292
           
The CORPORATEplan for RetirementSM
          Non-Std PS Plan
 
          10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    
 
    1      

 



--------------------------------------------------------------------------------



 



(c)   Matching Employer Contributions on Catch-up Contributions. The Employer
must select the box below only if the Employer selected (a)(l) above, and the
Employer wants to provide Matching Employer Contributions on catch-up
contributions. In that event, the same rules that apply to Matching Employer
Contributions on Deferral Contributions other than catch-up contributions will
apply to Matching Employer Contributions on catch-up contributions.

  o   Notwithstanding anything in 2.01(1) to the contrary, Matching Employer
Contributions under Section 1.10 shall apply to catch-up contributions described
in Section 5.03(b)(l).

(d)   Vesting of Matching Employer Contributions. Complete this section (d) only
if the vesting schedule for Matching Employer Contributions under the Plan must
be amended to comply with EGTRRA. This is the case if, in the absence of an
amendment, the vesting schedule for Matching Employer Contributions would not be
at least as rapid as Three-Year Cliff or Six-Year Graded Vesting, effective for
Participants with at least one Hour of Service on or after the first Plan Year
beginning after December 31, 2001, subject to the rule described in (2) below.
Complete (d)(1) to specify the new vesting schedule; any vesting schedule
changes must conform to the requirements of Section 16.04 of the Plan. Only
complete (d)(2) if your Plan is maintained pursuant to a collective bargaining
agreement ratified by June 7, 2001. Complete (d)(3) if the Employer wants to
apply the vesting schedule selected in (d)(l) to only the portion of a
Participant’s accrued benefits derived from Matching Employer Contributions for
Plan Years beginning after December 31, 2001.

  (1)   Vesting Schedule for Matching Employer Contributions. Unless the
Employer checks the box in (d)(3) of this EGTRRA Amendments Addendum, the
Vesting Schedule set forth below shall apply to all accrued benefits derived
from Matching Employer Contributions for Participants who complete an Hour of
Service under the Plan in a Plan Year beginning after December 31, 2001,
regardless of the Plan Year for which such contributions are made, subject to
the Employer’s election of a later effective date as indicated in (d)(2) below:

  o   100% Vesting immediately     o   3-Year Cliff (see C below)     o   6-Year
Graded (see E below)     o   Other Vesting Schedule (complete G3 below, but must
be at least as favorable as either C or E)

Applicable Vesting Schedule

                          Years of             Vesting Schedule   C   E   G3
0
    0 %     0 %     — %
1
    0 %     0 %     — %
2
    0 %     20 %     — %
3
    100 %     40 %     — %
4
    100 %     60 %     — %
5
    100 %     80 %     — %
6 or more
    100 %     100 %     100 %

  (2)   Delayed Effective Date for Plans Subject to Collective Bargaining. If
the plan is maintained pursuant to one or more collective bargaining agreements
ratified by June 7, 2001, the effective date for faster vesting of Matching
Employer Contributions for Participants covered by such a collective bargaining
agreement can be delayed by checking the box below and inserting the effective
date, which is the first day of the first Plan Year beginning on or after the
earlier of (i) January 1, 2006, or (ii) the later of the date on which the last
of the collective bargaining agreements described above terminates (without
regard to any extension on or after June 7, 2001), or January 1, 2002.

             
Plan Number: 40292
           
The CORPORATEplan for RetirementSM
          Non-Std PS Plan
 
          10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    
 
    2      

 



--------------------------------------------------------------------------------



 



  o   The vesting schedule elected by the Employer in (d)( I) above shall apply
to those Participants covered by a collective bargaining agreement(s) ratified
by June 7. 2001. who have at east one Hour of Service on or after ___. Unless
the Employer selects the box in (d)(3) below, the vesting schedule selected in
(d)(1) above shall apply to the entire accrued benefit derived from Matching
Employer Contributions of such Participants with an Hour of Service in a Plan
Year beginning on or after the date specified herein. For all other
Participants, the vesting schedule shall apply as of the date and in the manner
described in (d)(l) and, where applicable, (d)(3).

(3)   Grandfathered Application of Prior Vesting Schedule. The Employer must
check the box below only if the Employer wants to grandfather an existing
vesting schedule and apply the vesting schedule that the Employer selected in
(d)(1) above to only that portion of a Participant’s accrued benefit derived
from Matching Employer Contributions for Plan Years beginning after December 31,
2001, (and/or for Plan Years beginning on or after the date specified in (d)(2),
for any Participants subject to (d)(2), if selected by the Employer).

  o   The Vesting Schedule in (d)(l) above shall apply only to the portion of a
Participant’s accrued benefits derived from Matching Employer Contributions
under the Plan in a Plan Year beginning after December 31, 2001, or such later
date applicable to the Participant if specified in (d)(2) above.

(e)   Rollovers of After-Tax Employee Contributions to the Plan. The Employer
must mark the box below only if the Employer does not want the Plan to accept
Participant Rollover Contributions of qualified plan after-tax employee
contributions, as described in Section 5.06, which would otherwise be effective
for distributions after December 31, 2001:

  o   Participant Rollover Contributions or direct rollovers of qualified plan
after-tax employee contributions shall not be accepted by the Plan at any time.

(f)   Application of the Same Desk Rule. The Employer must mark the box below
only if the Employer wants to discontinue the application of the same desk rule
set forth in Section 12.01(a).

  R   Effective for distributions from the Plan after December 31, 2001, or such
later date as specified herein 01/01/2002, a Participant’s elective deferrals,
qualified nonelective contributions and qualified matching contributions, if
applicable, and earnings attributable to such amounts shall be distributable,
upon a severance from employment as described in Section 12.01(b), effective
only for severances occurring after                     (or, if no date is
entered, regardless of when the severance occurred).

             
Plan Number: 40292
           
The CORPORATEplan for RetirementSM
          Non-Std PS Plan
 
          10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    
 
    3      

 



--------------------------------------------------------------------------------



 



The provision(s) as identified in this Appendix F shall supercede the referenced
provision(s) of this Agreement, subject to the terms and conditions contained
herein. For provision(s) below identified as exceptions to the Plan (requiring
an amendment to the CORPORATEplan for RetirementSM), the Employer hereby agrees
to obtain a favorable determination letter on the Plan from the Internal Revenue
Service.
Title: Amendment to Compensation
Description: The Employer will provide an amendment that excludes any amount
realized from the exercise of qualified or nonqualified stock options and any
Compensation for the portion of the Plan Year during which the employee is
classified by the Employer as an employee of Giant Yorktown, Inc. from the
definition of Compensation.
Exception Fee: Fee Waived
Fidelity hereby agrees to allow an amendment to the CORPORATEplan for
RetirementSM to incorporate a Plan provision to accomplish the above stated
purpose. Amending the Plan to add such a provision will make the Plan
individually designed and the Employer hereby agrees to accept all consequences
of such a designation (see attached).
Title: Amendment to Investment Direction
Description: The Employer will provide an amendment that allows for Employer
investment direction from one of the Non-Elective Employer Contribution accounts
and Employee Investment direction from the other Non-Elective Employer
Contribution account.
Exception Fee: Fee Waived
Fidelity hereby agrees to allow an amendment to the CORPORATEplan for
RetirementSM to incorporate a Plan provision to accomplish the above stated
purpose. Amending the Plan to add such a provision will make the Plan
individually designed and the Employer hereby agrees to accept all consequences
of such a designation (see attached).
Title: Amendment to Non-Elective Employer Contribution
Description: The Employer will provide an amendment that allows it to decide
upon funding of each contribution if the Employer or Employee will direct
investment.
Exception Fee: Fee Waived
Fidelity hereby agrees to allow an amendment to the CORPORATEplan for
RetirementSM to incorporate a Plan provision to accomplish the above stated
purpose. Amending the Plan to add such a provision will make the Plan
individually designed and the Employer hereby agrees to accept all consequences
of such a designation (see attached).



Plan #40292   CPR Service

 



--------------------------------------------------------------------------------



 



Title: Amendment to Investment Direction
Description: The Employer will provide an amendment that allows for employee
investment direction in all restricted accounts as described in the amendment.
Exception Fee: Fee Waived
Fidelity hereby agrees to allow an amendment to the CORPORATEplan for
RetirementSM to incorporate a Plan provision to accomplish the above stated
purpose. Amending the Plan to add such a provision will make the Plan
individually designed and the Employer hereby agrees to accept all consequences
of such a designation (see attached).
Title: Nonelective Employer Contributions
Description: The Employer will provide an amendment that allows for a different
Nonelective Employer Contribution for different groups of Participants. This
provision may call for additional non-discrimination testing not included in
Fidelity’s Package Testing services for this plan.
Exception Fee: Fee Waived
Fidelity hereby agrees to allow an amendment to the CORPORATEplan for
RetirementSM to incorporate a Plan provision to accomplish the above stated
purpose. Amending the Plan to add such a provision will make the Plan
individually designed and the Employer hereby agrees to accept all consequences
of such a designation (see attached).
Title: Employer Matching Contribution
Description: The Employer will provide an amendment that allows for different
Matching Contributions for different groups of Participants. This provision may
call for additional nondiscrimination testing not included in Fidelity’s Package
Testing services for this Plan.
Exception Fee: Fee Waived
Fidelity hereby agrees to allow an amendment to the CORPORATEplan for
RetirementSM to incorporate a Plan provision to accomplish the above stated
purpose. Amending the Plan to add such a provision will make the Plan
individually designed and the Employer hereby agrees to accept all consequences
of such a designation (see attached).
Title: Matching Contribution on Employee After-Tax Contributions
Description: The Employer will provide an amendment that allows for Matching
Employer Contributions to be made on Employee After-Tax Contributions for
specific groups of Participants as identified in their Amendment. This provision
may call for additional nondiscrimination testing not included in Fidelity’s
Package Testing services for the Plan.
Exception Fee: Fee Waived
Fidelity hereby agrees to allow an amendment to the CORPORATEplan for
RetirementSM to incorporate a Plan provision to accomplish the above stated
purpose. Amending the Plan to add



Plan #40292   CPR Service

 



--------------------------------------------------------------------------------



 



such a provision will make the Plan individually designed and the Employer
hereby agrees to accept all consequences of such a designation (see attached).
Title: Change to Withdrawal Policy in Appendix D
Description: Effective 4/14/04: Hardship availability will be amended as
follows: Payment of funeral expenses for the Participant’s spouse, children or
dependents will be permitted.
Exception Fee: Fee Waived
Fidelity hereby agrees to allow an amendment to the CORPORATEplan for
RetirementSM to incorporate a Plan provision to accomplish the above stated
purpose. Amending the Plan to add such a provision will make the Plan
individually designed and the Employer hereby agrees to accept all consequences
of such a designation (see attached).
Title: True Up Matching Calculation
Description: Effective 1/1/2004: Giant Industries to provide an amendment for a
true-up matching contribution for all plan participants who were employed on the
last day of the plan year and who were not classified as employees of Giant
Yorktown.
Exception Fee: Fee Waived
Fidelity hereby agrees to allow an amendment to the CORPORATEplan for
RetirementSM to incorporate a Plan provision to accomplish the above stated
purpose. Amending the Plan to add such a provision will make the Plan
individually designed and the Employer hereby agrees to accept all consequences
of such a designation (see attached).
Title: Change to Loan Policy in Appendix D
Description: Participant will be permitted to initiate up to two loans in a
given plan year. While Fidelity will produce Participant communication materials
and forms for use by the Employer, the Employer must provide any necessary
language summarizing this provision as well as identify which materials and
forms would use this language.
Exception Fee: Fee Waived
Title: Change to Loan Policy in Appendix D
Description: Loan availability is to be computed based on the entire account
balance except for the Non-Elective Employer Contribution Stock (EMPLOYER
CONTRIB STOCK SOURCE) and the ESOP Transfer Stock (TRANSFER ASSETS STOCK SOURCE)
accounts and is to be withdrawn from those same accounts. While Fidelity will
produce Participant communication materials and forms for use by the Employer,
the Employer must provide any necessary language summarizing this provision as
well as identify which materials and forms would use this language.
Exception Fee: Fee Waived

Plan #40292   CPR Service

 



--------------------------------------------------------------------------------



 



Title: Charging Plan Expenses to the Accounts of Terminated Participants
Description: The Employer hereby directs Fidelity to deduct, on a per capita
basis, the Per Participant fee described in Article I.B, from the accounts of
Participants who are no longer actively employed by the Employer (i.e.,
Participants with the following status codes on Fidelity’s Participant
Recordkeeping System (FPRS): R (Retired), T (Terminated), D (Deceased), or P
(Disabled)) but not from the accounts of Participants who are actively employed
by the Employer. The Employer hereby acknowledges that the Employer is
responsible for ensuring that the proper status code for each Participant is
reflected in FPRS at all times. The Employer hereby represents that it shall pay
directly to Fidelity such fees on behalf of the actively employed Participants
and/or direct Fidelity to deduct such fees from the Plan’s forfeiture account.
Solely for purposes of this direction, whether a Participant is actively
employed or not actively employed shall be determined as of the date such amount
is deducted. The Employer hereby acknowledges that Fidelity has advised it to
consult with its legal counsel regarding this direction. The Employer hereby
represents that it has determined that the allocation of Plan expenses reflected
in this direction is reasonable and complies with applicable law. The Employer
hereby further acknowledges that, to the extent any testing of this expense
allocation is required under Internal Revenue Code Section 401(a)(4), the
Employer shall be solely responsible for such testing, and Fidelity shall not
provide any services related to such testing. The Employer hereby represents
that, pursuant to ERISA, it has made appropriate and timely disclosure to
Participants regarding the allocation of Plan expenses described herein.
Exception Fee: Fee Waived
Title: Match on After-Tax Contributions
Description: The Employer will provide an amendment that allows for matching of
after-tax contributions.
Exception Fee: Fee Waived

Plan #40292   CPR Service

 



--------------------------------------------------------------------------------



 



Attachment to Appendix F
of the
CORPORATEplan for RetirementSM Service Agreement
Article II. Section 2 of the CORPORATEplan for RetirementSM Service Agreement
provides that the Employer may not add, delete, or modify the CORPORATEplan for
RetirementSM prototype documents in any way without the written consent of
Fidelity. In Appendix F of the CORPORATEplan for RetirementSM Service Agreement,
Fidelity gave its written consent that this provision be waived solely for the
purpose of allowing the company to make a certain amendment or amendments to the
prototype plan. The Employer will be responsible for drafting each amendment to
which reference is made in Appendix F. As a result of any such amendment, the
Employer’s Plan will not be able to rely on the opinion letter Fidelity received
from the IRS for the CORPORATEplan for RetirementSM with respect to the
Employer’s Plan. The Employer’s Plan will be individually designed, and the
Employer will incur the ‘user’ fee for an individually designed plan instead of
the fee for a prototype plan in filing for an IRS determination letter. The
Employer will be responsible for the continuing qualification of the plan,
including amending it to comply with the required Internal Revenue Service
guidelines. Fidelity will provide the Employer with a copy of any model
amendments or updates to the Fidelity Prototype plan. The Employer shall be
responsible for amendments to retain the provision allowed by Appendix F (if so
desired) in any restated version of the Fidelity Prototype Plan adopted by the
Employer. The Employer understands that Fidelity will only produce a sample
Summary Plan Description for the Employer’s Plan which will not include language
summarizing any amendment(s). Finally, the Employer must give Fidelity the
opportunity to review any other amendment that the Employer proposes to the
Plan, allowing Fidelity to approve or reject the amendment based upon its impact
on the recordkeeping of the Plan as a qualified plan.

 



--------------------------------------------------------------------------------



 



EXECUTION PAGE (FIDELITY’S COPY)
This Agreement shall be effective upon execution by both parties. By executing
this Agreement, the parties agree to terms and conditions contained in the
Agreement and the following attached Appendices:

              Original     Service Agreement   Effective Date   Revision Date(s)
Articles I and II
       
 
       
Appendix A – Investment Schedule and Services
       
 
       
Appendix B – Enrollment and Education Services
       
 
       
Appendix C – Contribution Processing Services
       
 
       
Appendix D – Loan and Withdrawal Services
       
 
       
Appendix E – Compliance Services
       
 
       
Appendix F – Miscellaneous Additional Services
  01/01/1996   01/01/2006
 
       

In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.

      Employer:   Employer:
 
   
/s/ Natalie R. Dopp
         
(Signature)
  (Signature)
 
   
Natalie R. Dopp
         
(Print Name)
  (Print Name)
 
   
VP, Human Resources
         
(Title)
  (Title)
 
   
1/26/06
         
(Date)
  (Date)

Note:   Only one authorized signature is required to execute this Agreement
unless the Employer’s corporate policy mandates two authorized signatures.

Fidelity Management Trust Company:

           
(Signature)
   
 
         
(Print Name)
   
 
         
(Title)
   
 
         
(Date)
   

 



--------------------------------------------------------------------------------



 



EXECUTION PAGE (EMPLOYER’S COPY)
This Agreement shall be effective upon execution by both parties. By executing
this Agreement, the parties agree to terms and conditions contained in the
Agreement and the following attached Appendices:

              Original     Service Agreement   Effective Date   Revision Date(s)
Articles I and II
       
 
       
Appendix A – Investment Schedule and Services
       
 
       
Appendix B – Enrollment and Education Services
       
 
       
Appendix C – Contribution Processing Services
       
 
       
Appendix D – Loan and Withdrawal Services
       
 
       
Appendix E – Compliance Services
       
 
       
Appendix F – Miscellaneous Additional Services
  01/01/1996   01/01/2006
 
       

In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.

      Employer:   Employer:
 
   
/s/ Natalie R. Dopp
         
(Signature)
  (Signature)
 
   
Natalie R. Dopp
         
(Print Name)
  (Print Name)
 
   
VP, Human Resources
         
(Title)
  (Title)
 
   
1/26/06
         
(Date)
  (Date)

Note:   Only one authorized signature is required to execute this Agreement
unless the Employer’s corporate policy mandates two authorized signatures.

Fidelity Management Trust Company:

           
(Signature)
   
 
         
(Print Name)
   
 
         
(Title)
   
 
         
(Date)
   

 